EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 5. (amended by Examiner) The suppressor of claim 2, wherein a wall defining the passageway defines one or more vent openings so that the passageway communicates with the inner chamber via the one or more vent openings.

Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. The closest individual reference is considered to be US Pat. No. 10,126,084 (hereinafter referred to as “the ‘084 patent”).

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Namely the reference fails to teach2:  that the blast diffusor is constructed to direct a first portion of propellant gases into the first outer chamber and to direct a second portion of combustion gases into the second outer chamber (claim 1); and/or outer housing, wherein gases from a firearm barrel impinging on the blast diffusor flow into the inner chamber, the first outer chamber, and the second outer chamber (claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.
        2 The prior art is considered to fail in teaching these limitations in context with how they are presented in the claims.